UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6149



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

WILLIE WOODARD,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-93-42-P, CA-95-279-3-P)


Submitted:   May 16, 1996                   Decided:   June 5, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Willie Woodard, Appellant Pro Se.     Gretchen C. F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. Appellant asserted claims of inef-

fective assistance of counsel in addition to challenging the calcu-

lation and enhancement of his sentence. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-
cordingly, we affirm on the reasoning of the district court. United
States v. Woodard, Nos. CR-93-42-P; CA-95-279-3-P (W.D.N.C. Nov.

16, 1995). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2